DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 and 02/03/2021 was filed after the mailing date of the Non-Final Office Action on 10/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-11, 13-15, 19, 22, 25-26, 36, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-15, 22, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. US 2017/0288763 in view of Lin et al. US 2017/0339662 in view of Dong et al. US 2007/0249402.
Consider claim 1, Yoo discloses A method for managing beams, comprising: 
sending, by a terminal device, characteristic information of each beam in a first beam set to a first network device (see FIG. 7 and ¶ [0095-0098], wherein the terminal reports the measurement result i.e. characteristic information, of each beam in the first beam pair to the base station), wherein the first beam set comprises at least one beam (see ¶ [0095], wherein the first beam pair includes at least 1 beam), and the characteristic information is used for the first network device to determine a target beam (see ¶ [0103], wherein the base station determines the corresponding beam i.e. target beam, based on the received feedback beam information); 
receiving, by the terminal device, indication information sent by the first network device (see ¶ [0104], wherein the terminal receives information about the selected beam from the base staion), wherein the indication information carries a beam Identity, ID, of the target beam (see ¶ [0104], wherein the information includes identifier about a beam i.e. beam ID); and 
performing, by the terminal device, the beam management according to the indication information (see ¶ [0104], wherein the terminal perform communication using an updated beam); 
wherein the method further comprises: 

wherein sending, by a terminal device, characteristic information of each beam in a first beam set to a first network device comprises: 
sending, by the terminal device, the characteristic information of each beam in the first beam set to the first network device (see FIG. 7 and ¶ [0095-0098], wherein the terminal reports the measurement result i.e. characteristic information, of each beam in the first beam pair to the base station); and the characteristic information carries channel quality information used for indicating channel quality (see ¶ [0108], wherein the measurement result carries channel quality indicator (CQI)).
However Yoo does not explicitly disclose characteristic information carries a network device ID of a second network device and beam configuration information of the target beam, and the second network device is a network device corresponding to the target beam; and wherein the first beam set is determined in accordance with a relationship between channel quality of a beam in a second beam set and preset channel quality; the second beam set comprises one or more beams, characteristic information of which can be measured by the terminal device in a first beam used by the terminal device; and the first beam corresponds to the first network device, and wherein the first beam is a beam used by the terminal device at present and is within a range covered by the first network device, the second beam set comprises adjacent beams of the first beam, which are within the range covered by the first network device, wherein 
Lin teaches characteristic information carries a network device ID of a second network device and beam configuration information of the target beam, and the second network device is a network device corresponding to the target beam (see ¶ [0060], wherein the connection reconfiguration message i.e. characteristic information, carries the ID of the target second base station SBS, and beam configuration information of the best beam ID, and the target SBS is a network device corresponding to the target beam). Lin further discloses discovering a best secondary BS among a group of secondary BS and subsequently to connect the best secondary BS (see ¶ [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Yoo, and to include characteristic information carries a network device ID of a second network device and beam configuration information of the target beam, and the second network device is a network device corresponding to the target beam, as taught by Lin for the purpose of discovering a best secondary BS among a group of secondary BS and subsequently to connect the best secondary BS, as discussed by Lin (see ¶ [0006]).
However, Yoo and Lin do not explicitly disclose wherein the first beam set is determined in accordance with a relationship between channel quality of a beam in a second beam set and preset channel quality; the second beam set comprises one or more beams, characteristic information of which can be measured by the terminal device in a first beam used by the terminal device; and the first beam corresponds to 

Claims 15, 22, 36 are rejected on the same ground as for claim 1 because of similar scope.

Consider claim 13, Yoo discloses sending, by the terminal device, a signal by using the target beam (see ¶ [0104], wherein the terminal perform communication with the base station using an updated beam i.e. target beam).

.


Claims 4 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. US 2017/0288763 in view of Lin et al. US 2017/0339662 in view of Dong et al. US 2007/0249402 as applied to claims 1 and 22 above, and further in view of Deenoo et al. US 2019/0081688.
Consider claim 4, Yoo in view of Lin in view of Dong discloses every claimed limitation in claim 1.
However Yoo in view of Lin in view of Dong does not explicitly disclose determining, by the terminal device, the first beam set according to a relationship among the channel quality of the first beam, the channel quality of the beam in the second beam set and the preset channel quality, wherein managing, by the terminal device, beam connection according to the target beam comprises: performing, by the 

Claim 25 is rejected on the same ground as for claim 4 because of similar scope.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. US 2017/0288763 in view of Lin et al. US 2017/0339662 in view of Dong et al. US 2007/0249402, as applied to claim 1, further in view of Baek et al. US 2016/0150435.

However Yoo in view of Lin in view of Dong does not explicitly disclose wherein the first beam is a boundary beam of a fourth beam set; and characteristic information of each of a plurality of beams comprised in the fourth beam set is the same as that of the first beam. Baek teaches wherein the first beam is a boundary beam of a fourth beam set; and characteristic information of each of a plurality of beams comprised in the fourth beam set is the same as that of the first beam (see ¶ [0131], wherein beam #41 is a boundary beam of a fourth beam set; and the characteristics information of the fourth beam set is low handover urgency). Baek further discloses mitigating the propagation path loss and solving the reduction in the propagation arrival distance (see ¶ [0008]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Yoo in view of Lin in view of Dong, and to include wherein the first beam is a boundary beam of a fourth beam set; and characteristic information of each of a plurality of beams comprised in the fourth beam set is the same as that of the first beam, as taught by Baek for the purpose of mitigating the propagation path loss and solving the reduction in the propagation arrival distance, as discussed by Baek (see ¶ [0008]).

Claims 19 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. US 2017/0288763 in view of Lin et al. US 2017/0339662 in view of Dong et al. US 2007/0249402 as applied to claims 1 and 36 above, and further in view of Oketani et al. US 2019/0166527.

However Yoo in view of Lin in view of Dong does not explicitly disclose wherein the target beam corresponds to a second network device; and the method further comprises: sending, by the first network device, a beam configuration request message to the second network device, wherein the beam configuration request message carries a beam Identity (ID) of the target beam; and  8receiving, by the first network device, a beam configuration response message sent by the second network device, wherein the beam configuration response message carries beam configuration information; and sending, by the first network device, indication information to the terminal device comprises: sending, by the first network device, indication information to the terminal device, the indication information carrying the beam configuration information, the beam ID of the target beam and a network device ID of the second network device. Oketani teaches wherein the target beam corresponds to a second network device; and the method further comprises: sending, by the first network device, a beam configuration request message to the second network device (see FIG. 11 and ¶ [0220], step S441), wherein the beam configuration request message carries a beam Identity (ID) of the target beam (see ¶ [0216]); and  8receiving, by the first network device, a beam configuration response message sent by the second network device (see FIG. 11 and ¶ [0220], step S443), wherein the beam configuration response message carries beam configuration information (see ¶ [0220]); and sending, by the first network device, indication information to the terminal device comprises: sending, by the first network device, indication information to the terminal device, the indication information carrying  ¶ [0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Yoo in view of Lin in view of Dong, and to include wherein the target beam corresponds to a second network device; and the method further comprises: sending, by the first network device, a beam configuration request message to the second network device, wherein the beam configuration request message carries a beam Identity (ID) of the target beam; and  8receiving, by the first network device, a beam configuration response message sent by the second network device, wherein the beam configuration response message carries beam configuration information; and sending, by the first network device, indication information to the terminal device comprises: sending, by the first network device, indication information to the terminal device, the indication information carrying the beam configuration information, the beam ID of the target beam and a network device ID of the second network device, as taught by Oketani for the purpose of increasing a possibility of a success of handover, as discussed by Oketani (see ¶ [0021]).

Claim 40 is rejected on the same ground as for claim 19 because of similar scope.

Allowable Subject Matter
Claims 5-10 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et al. US 2018/0048375.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/Primary Examiner, Art Unit 2633